Citation Nr: 9900272	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  97-30 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a back 
disability has been submitted.


REPRESENTATION

Appellant represented by:	Jeff R. Lynch,  Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel
INTRODUCTION

The appellant had active duty in the United States Coast 
Guard from March 1945 to May 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  In that rating decision, the RO 
determined that new and material evidence sufficient to 
reopen a claim of entitlement to service connection for a 
back disability, which was originally denied in February 
1971, had not been submitted.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that his diagnosed back disability was 
incurred as a result of his service.  He contends, in 
essence, that he has submitted new and material evidence 
which is sufficient to prove his claim.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
not been submitted to reopen the appellants claim of 
entitlement to service connection for back disability claimed 
as a result of his service.  The benefit sought on appeal 
remains denied.





FINDINGS OF FACT

1. In a February 1971 rating decision, the RO denied the 
appellants initial claim of entitlement to service 
connection for a back disability.  The appellant did not 
appeal that decision.

2. By rating decision dated December 1993, service connection 
was again denied for a back disability.  The appellant did 
not file a timely notice of disagreement relative to that 
denial.  

3. Evidence submitted since the December 1993 denial of the 
appellants claim does not bear directly and substantially 
upon the specific matter under consideration.  The 
evidence is cumulative and redundant, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.   


CONCLUSIONS OF LAW

1. The evidence received since the December 1993 denial of 
service connection for back disability is not new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

2. The December 1993 decision denying service connection for 
back disability is final and the claim is not reopened.  
38 U.S.C.A. §  7105 (West 1991); 38 C.F.R. §§  3.104(a), 
20.302, 20.1103 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is ultimately seeking service connection for a 
back disability, which he claims he sustained while on active 
duty during World War II.  He contends that he has submitted 
new and material evidence sufficient to reopen his claim, 
which was the subject of a final unfavorable RO decision in 
December 1993.
Relevant law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  38 U.S.C.A. § 
1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease which is diagnosed after discharge from 
military service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).

Finality

The appellant has petitioned to reopen a previously denied 
claim of service connection for a back disability.  The 
appellants claim of entitlement to service connection was 
first denied in the ROs February 1971 rating decision.  The 
appellant was notified of that decision by letter later that 
month.  The appellant did not appeal that decision. 

Thereafter the appellant submitted additional evidence in 
efforts to reopen his claim.  The appellant sought to reopen 
the claim at issue in August 1971, January 1987, November 
1988, January 1992, July 1993 and February 1997.  The last 
final denial of the appellants claim was in December 1993. 
Because the appellant did not appeal that decision within the 
requisite time, it became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.302, 20.1103.

If, however, new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened, and the claim decided upon the 
merits.  38 U.S.C.A. § 5108; Stanton v. Brown, 5 Vet. App. 
563, 566 (1993); 38 C.F.R. § 3.156(a).

The United States Court of Veterans Appeals (Court) has held 
that VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  In the present appeal, the last final 
disallowance of the claim is the unappealed December 1993 RO 
decision.  Therefore, the Board must review, and in light of 
the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
the ROs previous decision disallowing the appellants claim 
in December 1993.

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is new 
and material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991). 

Recently, in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998), 
the United states Court of Appeals for the Federal Circuit 
held that decisions as to whether evidence can be considered 
as new and material must be based on a factual determination 
as to whether the evidence is new (not merely cumulative or 
redundant) and material (relevant and probative with respect 
to an issue) and so significant that it must be considered in 
order to fairly decide the merits of the claim.  
Decisionmakers must apply the regulatory provisions of 38 
C.F.R. §  3.516(a) to all attempts to reopen a claim.  
Generally, decisionmakers must determine if the new evidence 
bears directly on the reasons for the prior denial of the 
issue and is so significant that it must be considered.
The United States Court of Veterans Appeals has set forth 
guidelines regarding the credibility to be accorded to the 
additional evidence submitted in a claim for service 
connection based on finality. These guidelines require that 
in determining the issue of whether the additional evidence 
submitted is new and material, a question of law, the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). The Court has held 
that this presumption of credibility is not unlimited. 
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible. Duran v. Brown, 7 
Vet. App. 216 (1994).

This presumption of credibility is made only for the purpose 
of determining whether the case should be reopened.  If the 
evidence is found to be new and material and the case is 
reopened, the presumption that it is credible and entitled to 
full weight no longer applies.  In the adjudication that 
follows the reopening, the Board, having accepted 
provisionally for reopening purposes the credibility of the 
new evidence, then must determine, as a question of fact, 
both the weight and credibility of the new evidence in the 
context of all the evidence, new and old.  Justus, 3 Vet. 
App. at 512-513.

Analysis

Within the context of the applicable law, the Board will 
briefly review the evidence of record at the time of the ROs 
December 1993 denial of the appellants claim.  Following 
this review, the Board will analyze the evidence submitted 
since the December 1993 denial of the claim within the 
context of the laws regarding the reopening of claims.  

The old evidence

In December 1993, evidence was of record reflecting that the 
appellant entered active service in March 1945 and that he 
was honorably discharged in May 1946.


A March 1945 enlistment physical examination showed that the 
appellant entered service with no spinal abnormalities noted.  
A May 1946 separation of service medical examination showed, 
however, that the appellant entered service with a 
preexisting back condition.  It also shows that there was no 
treatment or disability at that time.  The service medical 
records do not reflect any back injury while in service, nor 
do they reflect that he was assigned to light duty work for 
any portion of his tour of duty. 

In November 1970, the appellant submitted his first 
application for compensation or pension benefits.  The nature 
of the appellants disability upon which his application was 
made was for a back injury he reportedly sustained while at 
sea in January 1946.  He stated that he was in the no. 2 
hole of a ship, moving cases of canned goods, when, due to 
the ships rocking, he slipped and fell.  He went to sick bay 
where he stayed and was given heat treatments for one week.  
He reported that two months later, he hurt his back again and 
was put on light duty for the remainder of his service. 
The appellants claim for benefits stated that after service 
he was treated for his back injury in 1948 until 1949, in 
February 1970, in June 1970, and in September 1970.  

Though it was not noted in the application for benefits, the 
appellant also sought medical treatment in June 1950 for a 
back injury.  In June 1950, H.M.B., M.D., saw the appellant 
for an injured back.  Dr. B. noted that, according to the 
appellant who was a lumberjack, a log struck a glancing blow 
across the appellants back, creating pain and discomfort in 
the lumber spine area.  The pain also radiated down his 
thighs.  There was no previous history of a back injury then 
noted.   

In January 1971, J.A., M.D., submitted a letter describing 
his treatment of the appellant.  The letter stated that the 
appellant had low back pain for many years and since about a 
year prior it had been going into his groin and left leg.  
The letter also stated that the appellant was a heavy 
construction laborer.


In a February 1971 rating decision, service connection for a 
back disability was denied.  The RO noted that the 
appellants service medical records were silent as to the 
existence of an in-service back injury, and that the only 
notation found in the service medical records reported that 
the appellant had an old back injury prior to entering 
service.  The notation reflected that there was no diagnosis 
then made, and the appellant did not then have a disability.  
In sum, the RO concluded that the evidence submitted by the 
appellant failed to establish that the appellants back 
disability was incurred in or aggravated by his military 
service.  

The appellant sought to reopen his claim in August 1971.  He 
submitted his medical records from H.W.R., M.D.  After an 
August 1971 medical examination, Dr. R. stated that the 
appellant complained of pain in his back across the 
lumbosacral level, which radiated down his left leg.  Dr. R. 
noted that the appellant first had trouble with his back in 
February 1970.  His back trouble started when he stepped out 
of his trailer onto icy ground, falling flat on his back.  
Dr. R. opined that the appellant then appeared to have an 
unstable back.  He recommended that the appellant have a 
spinal fusion in order to stabilize the lumbosacral spine and 
relieve the appellant of his present difficulties.

A July 1985 hospital discharge summary stated that the 
appellant was diagnosed with lumbar stenosis.  It was also 
noted that he had a 13-year history of low backache and left 
leg pain.  

In an August 1985 medical record operation report it was 
noted that the appellant had had two previous surgeries on 
his back.  He had a partial hemilaminectomy for disc excision 
and a spinal fusion in 1973.  The report noted that over the 
past several years, the patient has had chronic low back pain 
radiating into the right-greater-than-left leg.
 
In a January 1988 discharge summary report, it was noted that 
the appellant was admitted to a VA Medical Center (VAMC) in 
Seattle, Washington, for a raised edge chronic wound.  Upon 
his admittance the appellant denied any leg or back pain, 
numbness, motor changes, chest pain, fever, or chills.  After 
an examination, a spine film showed an old laminectomy site, 
confirming that there were no signs of osteomyelitis.

In April 1990 the appellant was admitted to a VA medical 
facility for low back pain and pain in the right leg.  In a 
medical report it was noted that the appellant had a history 
of recurrent low back pain.  It was also noted that after 
multiple lumbar surgeries, there seemed to be improvement 
after his last surgery in 1985.  The report continued, 
however, that the appellant experienced a sudden and 
progressive onset of pain in the medial/anterior right thigh 
and the right buttock as well as low back pain occurring 
after swinging a hammer.  The appellant also complained of 
numbness and paresthesias along the same distribution of the 
thigh as well as into the ball of the right foot.  His pain 
progressed with ambulation until he was virtually unable to 
walk.  His leg pain was much worse than his back pain.

A December 1991 VA medical certificate states that the 
appellant complained of severe pain from his right hip, 
radiating down his leg to his mid calf with numbness down his 
right leg.  The appellant reported that the symptoms stemmed 
from an injury sustained in the Coast Guard.  The appellant 
reported that he was hit in the middle of his back with a 
case of coffee while on board ship.
 
In January 1992, the appellant submitted another application 
for compensation or pension.  In this application, he 
described the nature of his injury as a back injury to the 
small of his back, sustained when a  case of coffee fell 
thirty feet, hitting his back while he was bent over stacking 
other supplies on ship.

The December 1993 RO decision
 
The December 1993 RO denial of the appellants claim for 
service connection noted that the appellants medical records 
were negative for a back condition, save a separation 
examination notation indicating a preservice history of an 
old back injury with no disability or treatment shown at the 
time of separation.  The RO noted that recent VA examination 
findings revealed evidence of previous back surgery with 
limited motion of the back.  It also noted that low back x-
rays demonstrated marked degenerative changes with joint 
space narrowing in various places throughout the lumbar 
vertebra.  The RO found that this evidence was not new and 
material evidence necessary to reopen the claim of service 
connection for a back condition. The RO noted that this 
evidence merely showed continued findings of that previously 
shown.  Although this evidence was considered new, it was not 
considered material in that it reported current findings 
rather than findings associated with the appellants years in 
service. 

The record reflects that the appellant did not challenge the 
December 1993 rating decision by the filing of a notice of 
disagreement.  The December 1993 rating decision represents 
the last unappealed rating decision of record with regard to 
the appellants claim of service connection for a back 
disability.  See Evans, supra.

The additional evidence

In February 1997, the appellant sought to reopen his claim of 
service connection for his back disability.  The appellant 
claimed that his back disability was caused during his 
service with the U.S. Coast Guard.  He reported that while on 
board ship, a box of coffee fell thirty feet and hit him in 
the lower back, whereafter he was taken to the ships 
infirmary.

The new evidence includes a lay statement from R.L.H., a 
former service colleague of the appellant.  With respect to 
the appellants alleged back injury that the appellant 
reportedly sustained aboard his ship, Mr. H. stated that he 
learned of the accident a few hours after it happened and 
then went to visit the appellant in sick bay.  He stated that 
after the accident, the appellant was placed on light duty 
from which he was never released.  However, Mr. H. did not 
see the accident.  

Further evidence submitted by the appellant since the last 
unappealed rating decision of December 1993 include a lay 
statement from the appellants sister, 
Mrs. B.J.L., and testimony from the appellant at an April 
1998 personal hearing and a July 1998 Travel Board hearing.  

The lay statement of the appellants sister, Mrs. L., notes 
that the appellant was in excellent physical health upon 
entering the Coast Guard and that he did not have any back 
injuries of any kind prior to entering the Coast Guard. 

At the April 1998 personal hearing, the appellant recounted 
the events which allegedly led to his current back 
disability.  He testified that, while on board ship, he was 
down in the number five hull getting food supplies, when a 
case of coffee fell from 30 feet and hit him.  After the 
accident 3 or 4 men grabbed him and took him to sick bay.  He 
testified that he was in sick bay for about six hours.  After 
that he got up and walked out.  He was placed on light duty 
from that point on. Transcript (T.6).  The appellant conceded 
that his claim was originally denied because there was no 
verification of an in-service incurrence.  (T.9, 10).  The 
appellant reported that he consulted a pharmacists mate 
after the accident, and that he believed that the pharmacist 
was a physician.  (T.13).

At the July 1998 Travel Board hearing, the appellant 
described the alleged accident, which resulted in his injured 
back.  The appellant testified that a  thirty pound box of 
coffee fell about 35 or 40 feet and hit him.  Transcript 
(T.7).  The appellant testified that he was hit across the 
small of the back, right across the spine. After 6 or 8 hours 
in sick bay he got up and walked out after being examined by 
a pharmacists mate.  He spent the next two weeks in his 
quarters. (T.8).

The appellant further testified that after he was discharged 
from service his back bothered him for 2 or 3 years.  He 
testified that he went to a chiropractor that would give him 
heat treatments.  He also testified that he was never on the 
chiropractors books, and that the chiropractor did not keep 
very good records. (T.9).

Discussion

The Board will review the new evidence in accordance with the 
findings in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  In 
that case it was held that decisions as to whether evidence 
can be considered as new and material must now be based on a 
factual determination as to whether the evidence is new (not 
merely cumulative or redundant) and material (relevant and 
probative with respect to an issue) and so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The Board in essence must determine if the new 
evidence bears directly on the reasons for the prior denial 
of the issue and is so significant that it must be 
considered.

Having carefully examined the evidence of record received 
since the December 1993 denial of his claim, the Board finds 
that new and material evidence has not been submitted to 
reopen the claim of service connection for a back disability.  
As will be discussed in greater detail below, the additional 
evidence does not provide the vital medical link between that 
incident and the appellants current back disability.

Despite the fact that the appellant has given different 
accounts of the accident which took place on board the ship 
upon which he served,  the Board initially notes that it will 
not dispute the appellants account of the accident.  Indeed, 
the truthfulness of his account is presumed.  See Justus v. 
Prinicpi, 3 Vet. App. 510, 513 (1992).  
In any event, these accounts of his injury are essentially 
cumulative of past accounts and cannot be deemed to be new or 
material.  In sum, the appellants statements concerning his 
injury aboard ship do not bear directly on the reasons for 
the prior denial of the appellants claim and are not so 
significant that such must be considered in order to fairly 
decide the merits of the claim.  

The statement of Mr. R.L.H., the appellants service 
colleague, is plainly new because it was not previously 
of record.  However, although the statement from Mr. H. is 
new and presumed credible, the statement is not material.  It 
does not serve to clinically link the appellants current 
disorder to his service, nor identify specifically the nature 
of the injury that the appellant sustained.  This new 
evidence does not bear directly on the reasons for the prior 
denial of the issue and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

The statement of Mrs. L, the appellants sister, is also 
new, in that it was not previously of record.  However, 
when presumed credible for the limited purpose of 
ascertaining whether it would be material to the issue before 
the Board, Mrs. L.s statement is plainly not material.  Mrs. 
L.s report states that the appellant entered service without 
any prior back disabilities or limitations.   It does not, 
however, address the source or cause of the appellants 
current disability.  The effect of the statement is to imply 
that since the appellant did not have a prior back problem it 
must have been incurred during service.  The implication 
however, is not sufficient to clinically link the appellants 
current disorder to his service, or identify specifically the 
nature of the injury that the appellant sustained.  This new 
evidence does not bear directly on the reasons for the prior 
denial of the issue and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

The appellants statements provide the sole support for his 
claim for service connection for his back disability.  
Specifically, his statements are the only evidence proffered 
which connect his current disability to his service.  While 
the appellant has asserted that his current back disability 
is related to his military service, as a lay person, he lacks 
the capability to provide medical evidence, which requires 
specialized knowledge, skill, experience, training or 
education.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted [l]ay assertions of medical causation, cannot suffice 
to reopen a claim under 38 U.S.C. 5108. 
In the absence of competent medical evidence of record 
demonstrating that the appellants current back disability is 
the result of his military service, the Board finds that his 
attempt to reopen his claim of entitlement to service 
connection for a back disability is unsuccessful.  The 
evidence presented is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge, supra.  The recently submitted 
evidence not being new and material, the claim of service 
connection for back disability is not reopened and the 
benefit sought on appeal remains denied.

Other Matters

In its May 1997 RO rating decision, the RO reviewed the 
additional evidence submitted by the appellant since the last 
final unappealed rating decision under the then current 
reasonable possibility standard articulated by the United 
States Court of Veterans Appeals.   The Board has reviewed 
the additional evidence in this case accordance with the 
current standard, articulated in the decision of the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  In 
that case, it was held that decisions as to whether evidence 
can be considered as new and material must be based on a 
factual determination as to whether the evidence is new (not 
merely cumulative or redundant) and material (relevant and 
probative with respect to an issue) and so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Because the Board has applied 
a different legal standard as to whether the appellant has 
submitted new and material evidence, it must be determined 
whether the appellant has been prejudiced thereby. 

In this case, the Board notes that the appellants essential 
and consistent contention is that his back disability was 
incurred in service.  He has consistently been advised by the 
RO of the necessity of submitting evidence that would 
evidence a medical linkage between his back disability and 
his military service.  In this respect, the ROs adjudication 
of the claim via a different standard for new and material 
evidence will not result in prejudice to the appellant.  
Because the RO focused upon the issue of reopening, it 
provided the appellant with the same information it would 
have regardless of the standard applied.  It must be 
emphasized that the operative regulation, 38 C.F.R. § 3.156, 
has not changed, and that the appellant was provided with 
notice of such regulation in the July 1997 Statement of the 
Case, pages 3 and 4.  For these reasons, the Board concludes 
that the appellant has been accorded ample opportunity to 
fully present his claim, and the Boards adjudication of the 
claim using the new, more lenient Hodge standard is not 
prejudicial to the appellant.

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the appellant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the appellant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits.  The Court in Graves held that:

when a veteran [appellant] has made an 
application to reopen a claim and the 
Secretary is on notice of evidence which 
may prove to be new and material, but has 
not been submitted with the application, 
the Secretary has a duty under [38 
U.S.C.A.] § 5103 to inform the veteran 
[appellant] of the evidence that is 
necessary to complete the 
application.  Graves, 8 Vet. App at 
525.

By this decision, the Board informs the appellant that, in 
order to reopen his claim for service connection for a back 
disability, he will need to submit a competent medical 
opinion that relates his current back disability to his World 
War II service or any incident thereof. 


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a back disability not 
having been submitted, the claim is not reopened and the 
benefit sought on appeal remains denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

  The Board notes that the appellant has presented conflicting information as to the claimed 
in-service injury i.e., that he either fell or was hit in the back with a falling box.  As 
discussed in the Boards decision, the precise manner of the alleged injury is not 
significant.  There is no medical nexus of record between the alleged incident(s) and his 
current disability.
   The Board points out in passing that, although the appellants service medical records 
refer to a back injury which existed prior to service, no specifics were given.  To the extent 
that the matter must be addressed, the Board believes that the statutory presumption of 
soundness has not been rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).   
   See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991). The Court explained in Colvin 
that evidence is "material" where it is of "sufficient weight or significance that there is a 
reasonable possibility that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  [emphasis added by the Board] 
See also Sklar v. Brown, 5 Vet. App. 140, 145 (1993); Cox v. Brown, 5 Vet. App. 95, 98 
(1993). 
- 2 -
